Title: From James Madison to John Quincy Adams, 16 October 1810
From: Madison, James
To: Adams, John Quincy


private
Dear SirWashington Octr. 16. 1810
Previous to my return to this City, I recd. a letter from Mrs. Adams, your highly respectable Mother, communicating your anxiety to leave a situation rendered insupportable by the ruinous expences found to be inseparable from it; & taking for granted that you had written or would write to the Secy. of State to the same effect. The answer to her was, that as it was not the intention of the Executive to expose you to unreasonable sacrifices, it could not withold a permission to retire from them, and that you would be so informed from the Department of State. You will accordingly receive a letter of leave, and a blank Commission, providing for the care of our Affairs, till a successor may be appointed. As no communication of your wishes, however, has yet been recd. from yourself, I can not but hope, that the peculiar urgency, manifested in the letter of Mrs. Adams, was rather hers, than yours; or that you have found the means, of reconciling yourself to a continuance in Your Station. Besides that confidence in the value of your services which led to the call upon them, there are considerations which you will readily appreciate, bearing agst. a sudden return, from a short Mission, the occasion for which has been made the subject of so much lucubration. Among them, is the difficulty of shielding the step against unfavorable conjectures as to its cause, in the mind of the Emperor; and the evil might become the greater, from the possibility, of a protracted intermission, if not entire discontinuance, of a representation of the U. S. at St Petersburg, corresponding with the grade of the Russian Minister here. It will for this reason, be particularly expedient, in case you should make immediate use of the documents Sent you, to spare no pains, in guarding agst. a misconstruction of your departure, and in preparing the Russian Govt for a delay in filling the vacancy; which may be unavoidable notwithstanding the purpose of preventing it. As far as assurances of unabated friendship here, can be of aid to you, they may be given with every emphasis, which the sincerity of these sentiments can warrant.
I will add that whilst I do not disguise my wish that the continuance of your valuable services, may be found not inconsistent with your other & undeniable duties; I can not, on the other hand wish that the latter should be sacrificed, beyond a reasonable measure; & within that measure, I am entirely persuaded that your patriotism will cheerfully make the sacrifice. Accept my sincere respects & friendly wishes
James Madison
